Citation Nr: 9907749	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-30 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for varicose veins of the 
left lower extremity with deep venous thrombophlebitis 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
January 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of this matter has been obtained by the RO.  

2.  The veteran's service-connected varicose veins of the 
left lower extremity with deep venous thrombophlebitis is 
manifested by chronic pain and mild venous insufficiency.  

3.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's appeal.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for varicose veins of the left lower extremity with 
thrombophlebitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.104, Diagnostic 
Codes 7120, 7121(from January 12, 1998), 4.104 Diagnostic 
Codes 7120, 7121 ( prior to January 12, 1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1994) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected varicose veins of the left lower extremity with 
deep venous thrombophlebitis and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

In an October 1987 rating decision the RO granted service 
connection for varicose veins of the left lower extremity as 
secondary to a service-connected residual of a gunshot wound 
of left leg.  A 10 percent disability evaluation was assigned 
effective in March 1987.  

Private medical records reflect that the veteran was 
hospitalized from January to February 1993 for complications 
involving his left leg which included swelling.  A maximum 
venous outflow test revealed abnormal mixed venous oxygen 
saturation from the left lower extremity consistent with 
obstructive deep venous thrombosis, a decreased outflow to 
capacitance ratio, and decreased pulse volume wave form and 
marked asymmetry compared to the right extremity.  The 
veteran was determined to have deep venous thrombosis of the 
left lower extremity which was felt to have developed from 
decreased activity and abnormal venous drainage secondary to 
an old shrapnel injury.  Private outpatient treatment records 
dated in May 1996 revealed trace of edema.  In December 1996, 
some swelling was noted, but deep vein thrombosis was doubted 

In a January 1997 rating action, the RO re-characterized the 
veteran's service-connected left leg vascular disability as 
varicose veins of the left to include thrombophlebitis.  The 
10 percent disability evaluation was continued.  

In a surgery consultation report dated in July 1997, Paul A. 
Severson, M.D., stated that the veteran was being seen for 
left leg pain and swelling.  It was noted that the veteran 
did have any ulcerations or problems with discoloration of 
the toes or foot.  The veteran complained of pain in the 
ankle after walking and pain in the leg which was centered 
around his prior leg injury.  On physical examination, there 
was trace edema in the ankle.  There was no evidence of skin 
changes that were indicative of venous insufficiency.  There 
was good perfusion of the foot with no dependent rubor or 
pallor on elevation. The veteran was bounding nearly 4 plus 
in both posterior tibial and dorsalis pedis position as well 
as popliteal.  Dr. Severson concluded that the examination 
was normal.  The impression was status post deep vein 
thrombosis with mild venous insufficiency.  The doctor 
indicated that the pain associated with the ankle and 
extremity were not related to vascular status, but were 
possible sequelae of soft tissue injury and arthralgia or 
fibromyalgias.  The veteran was given a prescription for 
JOBST Vairox moderate compression knee high garment to 
prophylax against chronic venous insufficiency and its 
complications.  

When examined by VA in November 1997, the veteran reported 
increased pain in the left lower leg since a blood clot that 
occurred in 1993.  The veteran described the pain as 
radiating from the medial side of the calf down to the ankle.  
He also reported a tingling feeling along the lateral side of 
the left lower leg which extended into the dorsal surface of 
the left leg and into the last three toes on the foot, and 
pain which was exacerbated by standing or walking for long 
periods of time, and nocturnal cramping in the left calf 
which extended into the lower part of the left upper leg and 
into the foot.  It was noted that the veteran was taking 
medication for the cramping and the pain.  The veteran also 
reported sensitivity to cold.  It was recorded that the 
veteran was a retired mail carrier.  On physical examination, 
the veteran walked with a limp favoring the left leg.  The 
examiner also recorded that when the veteran walked barefoot 
he held the great toe of his left foot in an extended 
position and that he did not touch the floor when walking.  
The color of each leg was noted as being the same, both feet 
were cool.  Circumference at the largest point of the left 
calf was 40 centimeters (cm); the right was 371/2 cms.  There 
was no edema, and there were no ulcers.  Scars were noted 
along the left lower leg.  Palpation of the left lower 
extremity yielded tenderness particularly on the medial side 
which was over the area where the veteran had deep vein 
thrombosis.  The veteran also reported tingling when the 
examiner touched the dorsum of the left foot.  The dorsalis 
pedis artery was palpated well on both feet and equal.  The 
examiner noted prominent varicose veins along the left leg.  
The main varicose vein ran down the leg on the medial side 
anteriorily, and the varicosities were unusually predominant 
around the ankle anteriorily and laterally.  The skin was 
intact.  The diagnoses included history of deep venous 
thrombosis with increased pain in the medial left calf 
extending down the left ankle increasing since 1993.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1998).

During the course of the veteran's appeal, the regulations 
governing ratings of cardiovascular system were changed.  The 
veteran's service-connected varicose veins was evaluated 
under 38 C.F.R. § 4.104, Diagnostic Code (Code or DC) 7120.  
That Code provides that a 20 percent evaluation is assigned 
for varicose veins manifested by persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 10 
percent disability evaluation is assigned where there is 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery.  DC 7120.  

Effective January 1998, the criteria for varicose veins were 
revised under 38 C.F.R. § 4.104, Diagnostic Code 7120.  That 
Code provides that a 20 percent evaluation is assigned for 
unilateral moderately severe varicose veins involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from 1 to 2 cm. in 
diameter, with symptoms of pain or cramping on exertion with 
no involvement of the deep circulation.  A 10 percent 
evaluation is assigned for moderate varicosities of 
superficial veins below the knees with symptoms of pain or 
cramping on exertion.  A note at the end of the code provides 
that severe varicosities below the knee, with ulceration, 
scarring, or discoloration and painful symptoms will be rated 
as moderately severe. 

The veteran's disability was also evaluated under DC 7121 
which pertained to post-phlebitic syndrome.  Under that code 
a 20 percent evaluation is assigned for persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 10 
percent evaluation is assigned for intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compressed hosiery.  

Effective January 1998, the criteria for phlebitis or 
thrombophlebitis were revised under 38 C.F.R. § 4.104, 
Diagnostic Code 7121.  Under that Code a 30 percent 
evaluation is assigned for unilateral thrombophlebitis 
manifested by persistent swelling of the leg or thigh, 
increased on standing or walking 1 or 2 hours, readily 
relieved by recumbency; moderate discoloration, pigmentation 
and cyanosis or persistent swelling of the arm or forearm, 
increased in the dependent position; moderate discoloration, 
pigmentation or cyanosis.  A 10 percent evaluation is 
assigned for persistent moderate swelling of the leg not 
markedly increased on standing or walking or persistent 
swelling of arm or forearm not increased in the dependent 
position.  DC 7121.  

The United States Court of Veteran's Appeals (Court) has 
stated that where laws or regulations change after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process is completed, unless Congress 
provides otherwise, the version of the law most favorable to 
the appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 
308 (1990).  Here, either the previous or the current rating 
criteria may apply, whichever is most favorable to the 
veteran.  

Review of the evidence outlined above shows a history of 
chronic pain and the veteran's complaints of cramping and 
tingling in the left lower extremity.  The manifestations of 
the veteran's vascular disability of the left leg include 
trace edema in the ankle as evidenced by the July 1997 
consultation report.  Objective findings dated in November 
1997 reveal that the veteran limped favoring the left leg and 
that when he walked barefoot the great toe of the left foot 
could not touch the floor.  In addition, there was tenderness 
over the site of the deep vein thrombosis and tingling in the 
feet upon touch.  The examiner also noted prominent varicose 
veins about the left ankle.  However, the evidence of record 
is negative for any findings of ulcerations or problems with 
discoloration of the toes or foot or skin changes significant 
of chronic venous insufficiency.  The Board recognizes that 
the veteran has been prescribed a JOBST compression stocking 
for his disability.  However, the Board finds that the 
symptoms and findings associated with the veteran's varicose 
veins of the lower extremity with deep venous 
thrombophlebitis are adequately contemplated by currently 
assigned 10 percent evaluation under either the old or 
reviewed rating criteria.  38 C.F.R. § 4.104, Diagnostic 
Codes 7120, 7121.  

Moreover, the veteran is precluded from a higher disability 
evaluation pursuant to the amputation rule.  The amputation 
rule provides, in pertinent part, that the combined rating 
for disabilities of extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  For example, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation, diagnostic code 5165.  This 40 percent rating may 
be further combined with evaluation for disabilities above 
the knee but not to exceed the above the knee amputation 
elective level.  38 C.F.R. § 4.68 (1998).  The veteran is 
currently receiving a 30 percent evaluation for gunshot wound 
of muscle group XI and XII of the left leg, 10 percent for 
incomplete paralysis of the sural nerve due to gunshot wound, 
and 10 percent for varicose veins, with history of deep 
venous thrombophlebitis of the left lower extremity.  These 
disabilities combine to an evaluation of 40 percent, the 
highest assignable for a below the knee injury.  A higher 
combined evaluation cannot be assigned as this would be 
contrary to the amputation rule.  As the amputation rule 
precludes assignment of a combined evaluation in excess of 40 
percent for disabilities below the knee on a schedular or 
extraschedular basis, the Board will not address the issue of 
benefit entitlement under the provision of 38 C.F.R. 
§ 3.321(b)(1) (1998).  


ORDER

An increased evaluation for varicose veins of the left lower 
extremity with thrombophlebitis is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

- 7 -


- 1 -


